Name: 2004/398/EC: Council Decision of 21 April 2004 appointing a Belgian member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2004-04-27

 Avis juridique important|32004D03982004/398/EC: Council Decision of 21 April 2004 appointing a Belgian member of the Committee of the Regions Official Journal L 123 , 27/04/2004 P. 0105 - 0105Council Decisionof 21 April 2004appointing a Belgian member of the Committee of the Regions(2004/398/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Belgian Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has become vacant following the expiry of the mandate of Mr Daniel DUCARME, of which the Council was notified on 25 March 2004,HAS DECIDED AS FOLLOWS:Sole ArticleMr Jacques SIMONET, Ministre-PrÃ ©sident du Gouvernement de la RÃ ©gion de Bruxelles-Capitale et Ministre des Pouvoirs locaux, de l'AmÃ ©nagement du Territoire, des Monuments et Sites, de la RÃ ©novation urbaine et de la Recherche scientifique, is hereby appointed a member of the Committee of the Regions in place of Mr Daniel DUCARME for the remainder of his term of office, which ends on 25 January 2006.Done at Luxembourg, 21 April 2004.For the CouncilThe PresidentJ. Walsh(1) OJ L 24, 26.1.2002, p. 38.